Citation Nr: 1034427	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO. 96-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to July 1977 and 
from June 1979 to August 1993. He served in the Southwest Asia 
Theater of operations from August 29, 1990, to April 4, 1991.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the Montgomery, 
Alabama, Regional Office (RO).

The Board referred claims for service connection for 
hearing loss, diabetes, and PTSD in its previous remands. 
These claims remain unadjudicated. Thus, these three 
issues are again REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

Competent medical evidence indicates that the Veteran has an 
undiagnosed illness manifested by chronic headaches.


CONCLUSION OF LAW

The criteria necessary to establish service connection for an 
undiagnosed illness manifested by headaches have been met. 
U.S.C.A. §§ 1110, 1131, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for headaches. 
Generally, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999). Also, under 
38 C.F.R. § 3.310, service connection may also be granted on a 
secondary basis for a disability that is proximately due to or 
aggravated by a service-connected disability.

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness, which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more not later than December 31, 2011. See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2008).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. § 
3.317(d)(1). The Southwest Asia Theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of any of 
the following): an undiagnosed illness; a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms; and any diagnosed illness that the 
Secretary determines. 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification. Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a six-
month period will be considered chronic. The six-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest. A chronic disability resulting 
from an undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from the VA's Schedule for Rating 
Disabilities for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are similar. 
A disability referred to in this section shall be considered 
service-connected for the purposes of all laws in the United 
States. 38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed 
illness include, but are not limited to, fatigue, signs or 
symptoms involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders. 38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

In this case, the Veteran contends that he developed headaches 
during service and he claims that they are potentially as a 
result of his Persian Gulf service. As a threshold matter, the 
Board notes that military records reflect that the Veteran had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War. See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317. In particular, his DD Form 214 shows that he 
was in the Southwest Asia theater of operations from August 29, 
1990, to April 4, 1991. The law and regulations pertaining to 
undiagnosed illness incurred due to Persian Gulf service, 
discussed above, thus are applicable in this case.

The evidence in this case includes the Veteran's lay statements 
and VA outpatient reports, as well as several VA examination 
reports, all of which the Board finds to be credible. This 
evidence tends to show that the Veteran has chronic headaches, 
the precise nature of which is unclear.

The Veteran filed his service connection claim in September 1994, 
a little over one year following his discharge from activity 
duty. During service, he appears to have complained of headaches 
several times, although these complaints were seemingly in 
connection with colds and sinus problems experienced during that 
time.

A December 1997 VA examiner noted the Veteran's reported history 
of headaches as starting in March 1991, which was during his tour 
in the Persian Gulf. He reported that the headaches are frontal, 
irradiated to the bilateral parietal regions, throbbing, sharp 
and intense. He denied photophobia, phonophobia, and auras, but 
did report some blurry vision. A CT scan of the head at that time 
was normal. The examiner made no diagnosis but to say that the 
Veteran has chronic headaches, "somewhat atypical for migraine 
headaches."

In July 2002, the Veteran submitted a statement suggesting that 
his headaches were associated with his Gulf service and also 
noting that the doctor "could not find anything that caused the 
headaches."

The next VA examination was in February 2005. At that time the 
Veteran reported that his headaches were daily since 1994. He 
reported that they exist in the morning and are usually gone by 
lunchtime. They were noted as throbbing in nature, but again he 
denied nausea or vomiting. He did, at that time, report 
photophobia and phonophobia. This VA examiner reported the 
Veteran's headaches as "chronic daily headache with migrainous 
features." The examiner went on to say that "it is difficult to 
imagine that the patient's headaches are as a result of his 
service in the military, since they began several years after his 
military service."  This statement is of little usefulness since 
it is inconsistent with the evidence of record. In particular, 
the 1997 VA examination report clearly shows that the Veteran 
stated his headaches began in 1991 during his Persian Gulf tour, 
and at this examination, he reported that they had increased in 
frequency and intensity in that they were daily by 1994, and 
daily and throbbing with photophobia and phonophobia by 2005. 
Also, the Veteran filed his service connection claim for 
headaches in 1994, which is not "several years after his 
military service."  Thus, the Board does not find the 2005 
examiner's nexus opinion of significant usefulness. Also, the 
2005 examiner stated that the headaches were not likely caused by 
undiagnosed illness "since previous imaging of the head was 
normal and his headaches are basically unchanged for many 
years."  Again, the evidence seems to show that the Veteran's 
headaches had, in fact, increased in severity over the years. The 
2005 examiner's opinion is simply inaccurate.

Outpatient records also show that the Veteran has reported 
headaches to his outpatient physicians. For instance, a March 
2007 problem list shows "chronic headache frontal in nature for 
years with diplopia improved with ibuprofen."  A neurology note 
from March 2007 also shows the notation of "chronic daily 
headaches, migrainous in nature."

Following Board remand, the Veteran was afforded his most recent 
VA examination in November 2009. The VA examiner noted the 
Veteran's problem again as "chronic HA with migrainous 
features." The Veteran reported that this problem started in 
1993, and again noted that they usually occur in the mornings. 
This examiner, like the others, did not attach a diagnosis to the 
Veteran's headache disorder. He gave an opinion that the 
Veteran's headache disorder was not shown to be causally 
connected to a period of the Veteran's service or to his service-
connected disabilities, but again he did not actually diagnose 
migraine headaches and he historically related the Veteran's 
headaches back to the period of time near the Veteran's Persian 
Gulf tour.

Throughout the course of this long-standing appeal, the Veteran 
has consistently reported that his headaches began in the later 
periods of his active duty, in or near the time he served in the 
Southwest Asia theater of operations. Also, VA physicians and 
examiners have consistent reported the symptoms of his headache 
and consistently failed to attach a diagnosis to the headache 
disorder, outside of saying that they are chronic daily headaches 
with migrainous features.  Another VA physician indicated that 
they were somewhat atypical for migraine headaches

As noted above, manifestations of undiagnosed illness may include 
complaints of headache. In this case, the medical evidence does 
not show that there has been an explanation for the Veteran's 
chronic daily headaches, such as a known clinical diagnosis. The 
Persian Gulf presumptions accordingly attach. 
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).

Thus, after having reviewed the record, the Board concludes that 
the Veteran's headaches are due to undiagnosed illness. The 
medical evidence reflects that there is objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. There is 
no reason to question the Veteran's lay observation of daily 
headaches since his period of active service in the Persian Gulf.

The medical evidence also shows that the disability has existed 
for six months or more. In fact, he is reporting his that his 
headache disorder has existed for going on twenty years and the 
outpatient records do show suggestions of prescriptions to 
control the pain of headaches. Accordingly, the undiagnosed 
illness has become manifest to a degree of 10 percent or more, 
obviously not later than December 31, 2011. See 38 C.F.R. § 3.317 
(2009).

Moreover, the medical evidence does not show that (1) the 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred between 
the Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or (3) the illness is the result of 
the Veteran's own willful misconduct or the abuse of alcohol or 
drugs. 
See 38 C.F.R. § 3.317(c).

In summary, the Board finds that service connection for an 
undiagnosed illness manifested by headaches is warranted. The 
benefit sought on appeal is granted.

In this case, the Board is granting in full the benefit sought on 
appeal. Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.



ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by headaches is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


